Citation Nr: 1206694	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  07-24 189A	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral flat feet.

2.  Entitlement to service connection for atrophy or loss of the right testicle.

3.  Entitlement to service connection for a cervical spine disorder.

4.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from June 1985 to June 1987, with subsequent National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 RO decision.  It was remanded in April 2009 for the purpose of providing the Veteran with a hearing on appeal.  The hearing was conducted in October 2009 at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been made and is of record.

In February 2010, the Board denied three of the Veteran's service connection claims, and remanded the remaining four for further evidentiary development.  Such development having been partly accomplished, the Veteran's appeal has been returned to the Board for further review.

The issues of entitlement to a cervical spine disorder and a left knee disorder are addressed in the REMAND portion of the decision below and are again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The report of the medical examination conducted prior to the Veteran's enlistment in active service reflects that he had mild bilateral pes planus.

2.  No complaints involving the Veteran's feet are reflected in the medical evidence of record until 2005; no medical nexus between these complaints and the mild flat feet shown prior to service is apparent.

3.  After his period of active service, the Veteran experienced swelling followed by atrophy in his right testicle.  

4.  No medical link between the atrophied testicle and the Veteran's service is shown.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral flat feet pre-existed his entry onto active service and there was no aggravation or increase in severity during active service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2011).  

2.  Service connection for atrophy of the right testicle is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Review of the claims file shows that the Veteran was provided with this information with regard to his claims in a letter of May 2006, prior to the initial adjudication of these claims.  

The RO has certified as to the unavailability of the Veteran's service treatment records reflecting his period of active duty from June 1985 to June 1987.  However, review of his claims file shows that a number of service-generated medical records from this time period are contained in the file and available for review by adjudicators.  These records include the report of the general medical examination conducted prior to his entrance onto active duty, various reports of treatment for complaints in service, and medical test reports, as well.  Overall, the available records would appear to be fairly complete.  The only document which would normally be included in such a collection of service treatment records that appears to be missing is a report of a general medical examination conducted in conjunction with the Veteran's separation from active duty.  In any event, the Board is satisfied that all reasonable efforts to obtain any outstanding service treatment records were undertaken and that no further efforts to comply with the statutory duty to assist are required.  38 C.F.R. § 3.159(c).

In addition to the above-described service treatment records, the Veteran's VA medical treatment records and private medical records have been obtained in support of his claims.  The Veteran has submitted two private medical opinions in support of his claims.  He and his representative have presented relevant written argument in support of his claims and he has testified in support of his claims during an October 2009 hearing on appeal.  In response to the Board's remand, the Veteran was provided with VA examinations conducted by physicians with appropriate expertise.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examination reports obtained in this case are adequate as they were predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms.  The examiners considered all of the pertinent evidence of record, and provided a rationale for the opinions each rendered, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  We are satisfied that all relevant and obtainable evidence pertaining to the issue decided herein has been obtained.  All relevant records and contentions have been carefully reviewed.  Thus, the Board concludes that VA has satisfied its duties to notify and assist.  

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Analysis

Active military, naval, or air service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Active duty for training is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  See 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Active military, naval, or air service also includes any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebral vascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Inactive duty training means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as arthritis becomes manifest to a degree of 10 percent within one year of the veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the condition.  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the disability underwent an increase in severity during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002)

According to the report of the general medical examination conducted in October 1984, prior to the Veteran's enlistment, his lower extremities, musculoskeletal system and genitourinary system were normal at that time.  Mild bilateral pes planus was noted, but deemed to have been asymptomatic with no current disability.  On the medical history portion of the form, he reported having broken his right foot, but no other orthopedic impairment.  He was deemed qualified for service in the army.  The available service medical records do not reflect any complaints of foot pain during his active service. 

In December 1986, the Veteran was treated for chlamydia.  A January 1987 treatment report reflects that the Veteran and his partner had been treated for gonorrhea diagnosed the previous month.  The physical examination was deemed to have been normal, and the diagnostic assessment was of clinically resolved gonococcal urethritis.  The report of a February 1987 clinic visit shows that again his genital examination was within normal limits.  A February 1987 test for chlamydia antigen was normal.

A report of medical history form completed in August 1987 in connection with his National Guard service reflects his own contemporaneous assessment of being in "good health."  In response to questions pertaining to bone or joint deformity, and lameness, he indicated "no," he did not have and had never had any of those problems.  In response to a question pertaining to venereal disease, he indicated "yes."  Unfortunately, as discussed above, the claims file does not contain a report of a clinical examination conducted in 1987, and there is no indication as to whether such an examination was in fact performed.

The next routine physical examination report available for review is dated in April 1991.  The report of this examination shows that his lower extremities, feet, and "other musculoskeletal" were deemed to have been normal upon clinical examination.  According to the medical history portion the Veteran reported having had no lameness or foot trouble.  On the medical history report, he wrote that, "in 1989 for some unexplained reason my right testicle swelled up.  I was treated for the swelling, but when the swelling went down, I noticed my testicle was no longer there."  The examiner noted a questionable absence of the right testicle and advised a medical follow-up if symptoms developed.

A December 1994 private medical report reflects a history of having his right testicle lost when he was 22 years old.  The Veteran reported that the testicle had swelled up suddenly, then withered away.  No further medical comment was recorded on this report.

An absent right testicle was again noted on the report of a 1995 routine physical examination.  On the medical history portion, the Veteran reported having had venereal disease and foot trouble.  The examining physician noted that the Veteran's right second toe was sore, and that his sexually transmitted disease had resolved.  In 2000, a routine physician examination report again contains the Veteran's report of having had a sexually transmitted disease, with the examiner's notation that the disease had been treated with no current problems.  The Veteran also reported having broken a bone in his right foot, over 20 years previously.  The examiner noted that the foot was healed, although it ached at times.  On clinical examination, testicular evaluation and his feet were deemed normal.  

The report of a January 2003 annual physical examination reflects that the Veteran had a single testicle on the left, with a questionable remnant on the right.  The examiner noted that there was a question of a prior testicular torsion, and recommended that the Veteran obtain old medical records.
  
During a retention examination in 2005, the Veteran reported having no foot trouble, although he had cracked the second metatarsal bone in his right foot at age 16 playing football.  He additionally reported having lost his right testicle in 1988 or 1989, when it swelled and then disappeared when the swelling resolved.  Upon clinical examination, his feet and lower extremities were deemed to have been normal, as were his external genitalia, although the missing right testicle was again observed.  Again, he was deemed qualified for retention in the National Guard.

The Veteran has submitted a copy of a December 2007 medical report summarizing the results of an examination conducted for the United States Department of Labor pursuant to a claim he had filed under the Federal Employees Compensation Act.  The examining physician began the report with the notation that the Veteran had been in good health in 1987 when he first joined the Washington Army National Guard.  The examination was performed with particular attention to the Veteran's back, hips and shoulders.  However, the examiner noted that the Veteran had tender plantar fascia, and that he had "always had pain and bother with his feet since his military career in 1985."  No diagnosis pertaining to his feet was rendered, however.  

In a May 2009 medical opinion based upon a medical records review, Dr. B. noted that the Veteran was treated for several sexually transmitted diseases with urethritis during service, and that he had "right testicular swelling sometime in 1988-1989.  He then opined that sexually transmitted diseases "are known to cause epididymo-orchitis, which is known to cause testicular torsion.  His loss of right testicle [is] likely due to testicular torsion due to [sexually transmitted disease] that was acquired in service."  

With regard to the Veteran's flat feet, Dr. B. noted that the Veteran had entered service with flat feet in 1985, and that he had sought treatment for worsening flat feet in 2005 and 2006.  He then urged that the Veteran "be assigned a medical diagnostic code for his worsening flat feet."

Review of the Veteran's VA treatment records shows that he has not complained of flat feet, or sought podiatric care for flat feet.  A private medical record dated in 2005 reflects a diagnosis of bilateral flat feet, along with bilateral plantar fasciitis.  A 2006 private medical records reflects a "probable bunionette."  

During the October 2009 hearing on appeal, the Veteran testified that he had been required to carry heavy radio packs on his back during active service.  He indicated that his feet were achy.  When asked whether he had foot problems on active duty, however, he answered, "no."  With regard to his right testicle, he testified that it had swollen up and that when the swelling went away, his testicle had also disappeared.  He stated that he believed the swelling had been a result of sexual transmitted diseases for which he was treated in service.  He also explained that he had not had any health insurance for several years after his discharge from active service, so had not had the testicle problem evaluated proximate to his active service.  

The Veteran underwent a VA orthopedic examination in March 2010.  Upon clinical examination, bilateral flat feet and bilateral plantar fasciitis were diagnosed.  Following review of the Veteran's service treatment records, as summarized above, the examiner rendered the opinion that it is less likely that the Veteran's flat feet underwent a permanent worsening between June 1985 and June 1987.  The examiner noted, "the Veteran states that he did not develop problems with his feet until after his period of active duty.  Therefore there is no subjective or objective evidence to indicate worsening.  

The Veteran underwent a VA genitourinary examination in May 2010.  During the examination, the Veteran reported that his testicle swelled and then atrophied in 1988 or 1989.  In addition to performing a clinical examination, the examiner reviewed the Veteran's service treatment records, and Dr. B.'s written opinion.  Based upon this information, the examiner opined that the Veteran's absent right testicle was not caused by sexually transmitted diseases during active duty.  The examiner noted that the Veteran had been treated for gonorrhea and Chlamydia during service, and when he was subsequently retested for both diseases, the tests were negative.  As there was no other indication of infection during service, the examiner concluded that the Veteran was infection-free at the conclusion of his active service.  The examiner also rendered the following explanation about Dr. B.'s opinion that the Veteran's sexually-transmitted disease caused epididymitis and orchitis which then caused testicular torsion and atrophy:

Regarding Dr. B.'s claim that the Veteran's sexually transmitted disease caused epididymitis and orchitis resulting in right testicular torsion and atrophy is a mere conjecture and speculation at best.  It is true that epididymitis and testicular torsion both share similar physical symptoms and presentations.  But the etiology and pathophysiology of two disease entities shares nothing in common.  The testicular torsion is caused by inadequate gubernacular fixation of the testicle, and its treatment is detorsion and fixation-it is a mechanical problem.  Whereas, epididymitis is an inflammation of epididymis which is a tightly coiled tubular structure located on the posterior aspect of the testis from its superior to inferior poles.  Sperm travels from the tubules of the rete testis into the epididymis.  Epididymitis can be caused by bacterial sexually transmitted disease, Chlamydia, viral or autoimmune response.  Untreated epididymitis can result in atrophy of the testicle but not testicular torsion.  Also epididymitis is an acute condition not a chronic one.  There is no known medical literature [that] supports Dr. B.'s claim that a treated sexually transmitted disease can cause epididymitis one to two years later resulting in testicular torsion.  

VA treatment records show that the Veteran has recently been treated for infertility due to abnormal sperm morphology and some erectile dysfunction.  The atrophied right testicle is noted in these records, as is the Veteran's own history of having had multiple sexually-transmitted diseases.  Neither the atrophied testicle nor the abnormal sperm morphology is attributed to the history of sexually-transmitted diseases, however.  A November 2010 urology consultation report reflects the physician's comment that the Veteran's "history suggests that he had some form of infectious process."

The veteran's hearing testimony is deemed helpful to the Board and credible insofar as it comports with the medical evidence of record.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  However, insofar as he asserts his currently-shown disabilities may be attributed to his active service, he lacks competence to render such an opinion.  Generally, lay persons ostensibly untrained in medicine can provide personal accounts of symptomatology, but cannot provide evidence constituting a medical conclusion, such as an opinion as to the medical characteristics of symptoms or the etiology of a disease.  For the most part, medical testimony must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education.  Layno v. Brown, 5 Vet. App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

	Flat feet

As set forth above, the Veteran does not assert he suffered any particular injury to his feet during service, but rather, that the cumulative stresses and strains inherent in active duty, to include carrying heavy packs on his back, caused these disabilities to develop over time.  Because he does not claim disability resulting from an injury during active duty for training or inactive duty for training performed as part of his responsibilities as a Member of the Washington National Guard, the legal analysis of his claim for service connection for flat feet will necessarily focus upon the time period from June 1985 to June 1987, when he was serving on active duty.  

The evidence of record shows that the Veteran entered service with flat feet.  No complaints or treatment indicative of flat feet are recorded in the remainder of his service treatment records and his feet were deemed to have been normal upon multiple routine physical examinations conducted pursuant to his subsequent National Guard service.  In fact, there are no complaints indicative of flat feet until 2005, approximately eighteen years after the Veteran's discharge from active service.  Although Dr. B. urges the VA to assign a medical diagnostic code for flat feet, he does not provide a medical nexus between the Veteran's service and the complaints first recorded eighteen years after service.  Furthermore, there is no indication whatsoever that the Veteran's flat feet have increased in severity since service, or that they increased in severity during active service.

The preponderance of the evidence is against a finding that the Veteran's bilateral flat feet worsened during active service.  As noted above, under law, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Given the complete absence of any indication whatsoever that the Veteran had any impairment associated with his flat feet prior to 2005, no relationship between his active service and the currently-shown disability can be established.  The benefit sought must be denied.

	Right testicle

Although the Veteran's own statements as to exactly when he experienced the swelling in his testicle vary from "during service," to "1988 or 1989," the Board observes that the episode must have occurred after his period of active service, as it is difficult to imagine a reasonable person failing to seek medical care under the circumstances, if medical care were readily available.  However, his service treatment records contain no such reports.  Rather, his genitourinary system was deemed to have been normal prior to his entrance onto active duty.  Although he sought treatment for sexually transmitted diseases during service, there is no indication in those records that his right testicle was anything other than normal at those times.  Just a couple of months after service, he described himself as being in good health, with no indication at that time of a swollen or atrophied testicle.

The earliest confirmation of an atrophied testicle occurs on the April 1991 National Guard physical examination report.  Thus, we conclude that the swelling episode occurred after his discharge from service and prior to April 1991.  This conclusion is consistent with the Veteran's hearing testimony to the effect that he did not have health insurance after his discharge from service, as this is a reasonable explanation for his failure to seek medical care during the acute phase of this episode.

Thus, as the evidence does not support a finding that the swelling occurred during service, direct service connection for the residual atrophy of the testicle is not warranted.  As atrophy of the testicle is not a disease subject to any of the legal presumptions outlined in the law, such as that accorded to chronic diseases, the disability cannot be presumed to have had its inception during service.  

The Veteran's theory is that the atrophy is somehow related to a sexually transmitted disease which he acquired during service.  However, given the laboratory evidence in the service treatment records that tests for sexually transmitted diseases were negative several months prior to his discharge from service, together with the fact that he did not seek further treatment for symptoms indicative of a sexually transmitted disease during service; the Board concludes that he was free of such disease when he was discharged from service in 1987.  

As set forth above, Dr. B. has opined that several documented sexually transmitted diseases, for which the Veteran was treated during active service, caused epididymo-orchitis, which then caused testicular torsion, which caused the loss of his right testicle.  He does not explain how a treated disease could cause such an infection several months up to several years after the disease had been treated, however.  The Board therefore finds that conclusions and explanations offered by the May 2010 VA examiner to be more plausible than those proffered by Dr. B.  In reaching this conclusion, we observe that the VA examiner has expertise in the field of urology, whereas Dr. B. describes himself as a neuroradiologist, and does not claim particular expertise in the area of sexually transmitted diseases or the male reproductive system.  We find the explanation provided by the VA examiner to be more convincing in that the examiner sets forth the progression of events which could have affected the Veteran and explains how Dr. B.'s proposal is medically impossible.  

In short, we conclude that the preponderance of the evidence is against the Veteran's claim that his right testicular atrophy is related to service in any way.  The appeal must be denied.  

We note, however, that while testicular swelling could be liberally viewed as an "injury", thus triggering an analysis of whether service connection is warranted for residuals of injury during active duty for training occurring subsequent to the 1987, there is no record whatsoever indicating that the Veteran's testicular swelling occurred during active duty for training, and indeed, the Veteran himself does not contend such.  Rather, he asserts it occurred either during service (which is not substantiated by the medical records) or after service, but was caused by a sexually transmitted disease acquired during service.  As explained above, this theory has been debunked by expert medical opinion.  Thus, we find no connection to the Veteran's active duty for training either.

Conclusion

The preponderance of the evidence is against the Veteran's claims for service connection for flat feet and for atrophy of the right testicle.  The appeal must therefore be denied.


ORDER

Service connection for bilateral flat feet is denied.

Service connection for atrophy or loss of the right testicle is denied.


REMAND

The veteran contends that his cervical spine and left knee disabilities had their inception during his period of active service from June 1985 to June 1987.  He does not assert he suffered any particular injury, but rather, that the cumulative stresses and strains inherent in active duty, to include carrying heavy packs on his back, caused a cervical spine disability and a left knee disability.  

In the February 2010 remand, the Board noted that the Veteran had submitted a written medical opinion from a Dr. B., a physician who had reviewed the Veteran's claims file and the medical records contained in it, but had not performed a clinical examination of the Veteran.  In essence, Dr. B. opined that the Veteran's currently-shown arthritis of the cervical spine and left knee had its inception during service, as the time lag between his service time and the initial development of arthritis symptoms is consistent with medical principles and the natural history of arthritis.  We then noted that further medical evidence was required and requested that a VA examiner review Dr. B.'s opinion, and provide further explanation and comment upon the generally-accepted medical principles governing the time lag for the development of arthritis and symptoms of arthritis.  

Although governing law and regulation provides a legal presumption that a chronic disease such as arthritis shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service, when arthritis becomes manifest to a degree of 10 percent within one year of the veteran's discharge from service, law and regulation also provide that service connection may be granted for disease which is diagnosed after discharge from military service, regardless of how long after service such diagnosis occurs, when all of the evidence establishes that such disease was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303(d), 3.307, 3.309; Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In this case, since there is no indication of arthritis involving the Veteran's cervical spine or left knee within one year of the Veteran's discharge from service, the principles set forth in 38 C.F.R. § 3.303(d) are applicable to the Veteran's claim.  In other words, all the evidence must establish that such disease was incurred in service.  At this point, all the evidence does not establish that the Veteran's cervical arthritis and left knee arthritis were incurred during service; rather Dr. B.'s opinion is the only medical link.  In the attempt to substantiate the Veteran's claim, the Board sought further explanation as to the principles expressed by Dr. B. in our February 2010 remand.

An orthopedic VA examination was performed in March 2010 and the report of the examination has been associated with the Veteran's claims file.  However, while the VA examiner indicated his disagreement with Dr. B.'s opinion, he did not provide further explanation regarding the time frame during which arthritis normally develops, as requested by the Board.  Because the crux of Dr. B.'s opinion is his assertion that, "The time lag interval between his service time injury/illness and his development of signs and symptoms is consistent with known medical principles and the natural history of this disease."  As no injury in service is alleged or shown, the "known medical principles and natural history" of arthritis constitutes the only convincing support for Dr. B.'s opinion.  In a legal sense, the VA examiner's assertion that he respectfully disagrees with Dr. B. does not serve as a more probative or convincing opinion that the Veteran's arthritis had its inception after service rather than during service.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, . . . that contributes probative value to a medical opinion.:  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this situation, the Board holds that the proper course of action is to return the file to the VA examiner so that he can support his conclusion with further explanation.   

Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the veteran to develop the facts pertinent to the claim.  Furthermore, the RO is required to fully complete the development ordered by the Board.  Stegall v. West, 11 Vet. App. 268 (1998); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  Therefore, upon remand, further information on these points should be obtained.

As the Veteran continues to receive medical care from the VA medical system, his records should be updated for the file.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA medical treatment afforded to the veteran by VA Medical facilities in Florida subsequent to June 2011.

2.  The Veteran's file should be forwarded to the examiner who conducted the March 2010 VA orthopedic examination for a written addendum to the prior examination report addressing the Board's concerns expressed above, regarding Dr. B.'s opinion and the generally-accepted medical principles governing the time lag for the development of arthritis and symptoms of arthritis.  If the examiner who conducted the May 2010 examination is not available, then the Veteran's claims file, along with the Board's request should be forwarded to a physician with a comparable expertise in orthopedic medicine.  If that physician deems that a clinical examination of the Veteran would be helpful, then such an examination should be scheduled, along with any tests and studies desired by the examiner.  The complete rationale for all opinions expressed should be fully explained.  

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If either benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


